Appellant was convicted of the offense of illegally being in the possession of "prohibited liquor" — whisky. We have read the testimony, sitting en banc.
The court and the jury having the appellant, and the witnesses, before them, we can see how it is possible that they may have had a strong suspicion that the whisky which was found some "200 or 300 yards, or a quarter of a mile" from appellant's home belonged to him. The testimony reduced to cold type, as here, does not even, fairly, "raise a suspicion."
Surely, we are clear to the conclusion that said testimony was entirely insufficient to even be submitted to the jury — to say nothing of its being unable to support the verdict returned.
For the error in refusing to give to the jury at appellant's request the general affirmative charge to find in his favor, the judgment of conviction is reversed, and the cause remanded.
Reversed and remanded.